DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  the preamble of claim 18 reciting “A downspout of an agricultural conveyor system and coupled to an end of a spout . . .” appears to contain a typographical error with the unusual use of the word “and” where it appears that a phrase such as “that is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the claim should depend from claim 8 rather than claim 1 so that proper antecedent basis for the term would be provided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by Margino et al. (US 9,156,616).
 	Margino shows a downspout 10 for conveying materials that could be connected to a spout.  The downspout includes a first end portion 14 configured to receive a portion of a spout and a second end portion 16.  An inlet configured to receive material is formed at the first end portion.  An outlet configured to permit outflow of material is formed at the second end portion.  A passage extends from the first end to the second end and to permit passage of material through the downspout.  A first portion 70 of a first hook and loop fastener is provided on a coupler 68 connected to the first end of the downspout.  The first portion 70 of the first hook and loop fastener is configured to couple to a second portion 72 of the first hook and loop fastener, complementary to the first portion, attachable to a spout to form an interlocking connection. A 34 slit operable to change an opening size of the inlet is formed in the first end portion of the downspout.  As described above, Margino shows all the structure required by claims 1-2.
Claims 1, 7-11, and 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Lockett (US 5,020,651).
 	Lockett shows a spout and downspout assembly for a bulk material that includes a spout 60 and a downspout 70.  The spout includes a body with walls 10/11/12/13 defining a cavity with an inlet 14 formed at a first end portion of the body and an outlet 15 formed at a second end portion of the body.  A first portion 74 of a first hook and loop fastener is formed by one of a hook portion and a loop portion of the first hook and loop fastener that is located on an exterior surface of the second end portion of the body of the spout (see column 2, lines 20-30 and figure 4).  The downspout includes a first end portion defining an inlet and a second end portion defining an outlet and a passage extending from the inlet to the outlet.  The first end portion is configured to receive the second end portion of the spout.  A second portion 76 of the first hook and loop fastener is formed by the other of the hook portion and the loop portion of the first hook and loop fastener that is located on an inner surface of the first end portion of the downspout. The first hook and loop fastener is configured to form an interlocking connection between the spout and the downspout.  
The second end portion of the downspout on which the second portion 76 of the hook and loop fastener overlays and is removably coupled to the second end portion of the spout on which the first portion of the hook and loop fastener is mounted.  The first portion 74 of the first hook and loop fastener forms an annular strip along an exterior surface of the spout and the second portion 76 of the first hook and loop fastener forms an annular ring along an inner surface of the first end portion of the downspout.  
 	The spout also includes a flange 50 located along the first end portion of the body.  The flange is circumferentially located at an end of the first end portion of the body to prevent the spout from passing through opening 7.  The second portion 76 of the first hook and loop fastener resides between an inboard end of the second end portion of the body and an outboard end of the second end portion of the body when the first portion of the first hook and loop fastener and the second portion of the first hook and loop fastener are coupled.
	As described above, Lockett shows all the structure required by claims 1, 7-11 and 15-16.
Allowable Subject Matter
Claims 3-6, 12-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651